Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1 and 3-15 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment filed 10/26/2022 in response to the previous Office Action (10/25/2022 and 07/19/2022) is acknowledged.  The prior art rejection of claims 1-2 under 35 U.S.C.  102(a)(1) (item 5) has been obviated.  	  

Election/Restrictions
4.	Applicant’s election with traverse the compounds of Formula (I) and a species within Formula (I) in the reply filed on 02/22/2022 is acknowledged. 

Claims 4-15 that are drawn to a method of synthesizing compound of Formula (I) would be rejoined once the compounds of Formula (I) are found allowable. Note that claim 3 is rejoined with the elected invention.

    PNG
    media_image1.png
    274
    722
    media_image1.png
    Greyscale

The traversal is on the ground(s) that the examination of all claims would not require an additional burden of search.  The examiner disagrees with applicant’s argument.  First, the chemical structures of compounds of Formula (I) and Formula (II) are different one from the other. As pointed out in previous Restriction Requirement, a species election is required because applicant’s invention is very broad.   Furthermore coexamination of each of the additional group would require search of subclasses unnecessary for the examination of the elected claims and also a separate chemical abstract search using a commercially available database. Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

The examiner attempted to search the elected species within compounds of Formula (I), but there are no species in the specification with n = 1 (i.e. R1 = CH2). Applicants did not point out for any species with R1 = CH2.   

    PNG
    media_image2.png
    178
    333
    media_image2.png
    Greyscale

After applicant’s response to the Final Office Action dated 07/19/2022, the examiner continued the search and stopped when a prior art was found.  The examiner recommends that applicants review their invention.

	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. CN 101440282 A.  Cited reference discloses the following compound that is the same as applicants when applicants compound formula has the following substituents: A = H or sodium; R1 = (CH2)3; R2 = -S-C6H4-CH2-CH2-COOH and R8 = -CH2-CH2-SO3H.

    PNG
    media_image3.png
    552
    681
    media_image3.png
    Greyscale


Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Objection
7.	Claim 3 is objected to as being dependent upon a rejected base claim. Note that the examiner recommends that applicants review their invention to avoid prior art rejections. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



November 22, 2022